DISMISS; Opinion Filed June 3, 2013.




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-13-00459-CV

                    SARAH STANSFIELD-SIMMONS, Appellant
                                     V.
              CHARLES LEE SIMMONS, SR. AND PENNY MEYER, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-51434-2012

                              MEMORANDUM OPINION
                      Before Justices Moseley, Bridges, and Lang-Miers

       The Court has before it appellant’s May 17, 2013 withdrawal of appeal, which we treat as

a motion to dismiss. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P.

42.1(a)(1).



                                                          PER CURIAM




130459F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SARAH STANSFIELD-SIMMONS,                            On Appeal from the 429th Judicial District
Appellant                                            Court, Collin County, Texas
                                                     Trial Court Cause No. 429-51434-2012.
No. 05-13-00459-CV          V.                       Opinion delivered per curiam. Justices
                                                     Moseley, Bridges and Lang-Miers sitting for
CHARLES LEE SIMMONS, SR. AND                         the Court.
PENNY MEYER, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CHARLES LEE SIMMONS, SR. AND PENNY MEYER
recover their costs of this appeal from appellant SARAH STANSFIELD-SIMMONS.


Judgment entered this 3rd day of June, 2013.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




130459 stansfield op.docx                      –2–